DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 OCTOBER 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 11, 12, 14, 28, 36, 37, 49, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and further in view of Poslinski, US 2006/0013554.

Regarding claim 1, Griffin discloses a method comprising: 
providing, by a computing device and to a user device, content comprising a plurality of program segments and a plurality of media clips interspersed between the plurality of program segments (content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30); 
tracking an amount of time that one or more of the plurality of program segments has been presented at the user device (counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23);
receiving, from the user device, a request to fast-forward or skip playback of a media clip of the plurality of media clips (user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1); and
causing, based on determining, by the computing device, that the amount of time is greater than zero (determining content consumption amount in relation to a specific 
Although Griffin does disclose the one or more of the plurality of program segments played at the user device (content provided from system device to at least a first user computing device; page 3, paragraph 30, and content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104), Griffin does not explicitly disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled; 
increasing, after presenting one of the plurality of media clips a second time, the remaining amount of time; and
causing, based on determining with a remaining amount of time, a requested fast-forward or skip playback of a media clip.
In a related art, Gupta does disclose remaining amounts of time (time thresholds based on different media content, i.e. type; page 8, paragraph 82); 
causing, based on determining with a remaining amount of time, a requested fast-forward or skip playback of a media clip (if time between advertisements is below/over a certain remaining time/threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin and Gupta 
Griffin in view of Gupta does not explicitly disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled; and
increasing, after presenting one of the plurality of media clips a second time, a remaining amount of time.
In a related art, Poslinski does disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled (interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152); and
increasing, after presenting one of the plurality of media clips a second time, the remaining amount of time (playback can be required for a number of times before additional controls are again allowed; page 10, paragraphs 138 and 139, and wherein rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, and Poslinski by allowing a visual indication to be displayed to let a user know how much time is left for certain periods of operation, in order to provide an improved system and method for commercial handling which assists in organizing or reorganizing the commercials (Poslinski; page 1, paragraph 8).

Regarding claim 3, Griffin in view of Gupta and Poslinski discloses the tracked amount of time comprises a sum of respective playback times of a plurality of non-contiguous program segments of the plurality of program segments (Griffin; counter keeps track of sum of playback time based on viewing of different, non-contiguous sections; page 4, paragraph 37, and Fig. 4C, and Gupta; paragraphs 73-74, 78, and 81).

4, Griffin in view of Gupta and Poslinski discloses the content comprises at least a first program and a second program different from the first program (Gupta; different content in that a different version of the content can be played back; paragraph 77), wherein the method further comprises:
before receiving the request to fast-forward or skip playback of the media clip, receiving a request to stop playback of the first program and to start playback of the second program (Gupta; paragraph 77),
wherein receiving the request to fast-forward or skip playback of the media clip comprises receiving the request to fast-forward or skip playback of a media clip included in the second program (Gupta; paragraphs 74 and 81, and again, with at least second, different, content; paragraph 77); and
wherein the tracked amount of time comprises a sum of a time period that the first program was presented at the user device and a time period that the second program was presented at the user device (Gupta; paragraphs 12, and 77-82, and again, with at least second, different, content; paragraph 77, and Griffin; counter keeps track of sum of playback time; page 4, paragraph 37).

Regarding claim 11, Griffin in view of Gupta and Poslinski discloses receiving the request to fast-forward or skip playback of the media clip comprises: receiving, from the user device, a request to jump ahead a set amount of time in the content, wherein the set amount of time comprises a playback time of the media clip and a playback time of at least one program segment of the plurality of program segments (Griffin; request to skip to a particular position in content, i.e. a set amount of time ahead, and wherein this 

Regarding claim 12, Griffin in view of Gupta and Poslinski discloses adjusting the set amount of time to be, an amount of time between a current playback position in the content and a next fixed time in the content (Gupta; paragraphs 80-82, and Griffin; and wherein position/time to jump to can be based on the current position/time and the position/time to be jumped to in relation to a preceding advertisement time; page 2, paragraph 25); and
jumping ahead the adjusted set amount of time (Gupta paragraphs 80-82, and Griffin; jumping to advertisement position/time based on adjustment to the jump to position/time; page 2, paragraph 25).

Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
a window comprising a quantity of time (Griffin; interface can present notifications; page 5, paragraph 47, and Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can 
a request to replay a previously-viewed advertisement a second time (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping, thereby effectively allowing a user to request viewing a previously-viewed commercial again; page 11, paragraph 141).

Regarding claim 28, Griffin in view of Gupta and Poslinski discloses sending, from the computing device and to a different computing device, authentication information for the computing device and determining the remaining amount of time based on the authentication information (Gupta; paragraphs 56 and 79).

Regarding claim 36, Griffin in view of Gupta and Poslinski discloses the media clip comprises advertisement content (Griffin; content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30).

Regarding claim 37, Griffin in view of Gupta and Poslinski discloses the plurality of program segments comprise a program (Griffin; content/program with a plurality of programming segments and advertising slots that are between the programming 

Regarding claim 49, Griffin in view of Gupta and Poslinski discloses based on determining that the remaining amount of time is zero (Griffin; determining content consumption amount in relation to a specific time characteristic, i.e. amount; page 2, paragraph 23, and after certain amount of time, i.e. amount is met/zero; page 4, paragraphs 38 and 41, and Gupta; if time between advertisements is below/over a certain amount, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82), outputting a window indicating that fast-forwarding and skipping of media clips is disabled until another media clip is viewed (Griffin; interface can present notification that controls, i.e. fast-forwarding/skipping, are blocked for a particular period of time, i.e. until particular advertisements, such as additional, are presented; page 5, paragraph 47, and Poslinski; outputting elements such as presentation of a magnified bar, i.e. overlay type window; page 12, paragraph 156, and Fig. 19, element 600', and with explicit use of windows that cover portions of a display; page 16, paragraph 206).

Regarding claim 56, Griffin in view of Gupta and Poslinski discloses increasing the remaining amount of time is based on receiving a request to rewind past a previously-presented media clip and replay the previously-presented media clip (Poslinski; rewinding is allowed past commercials with restrictions on fast-Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered).

Regarding claim 57, Griffin in view of Gupta and Poslinski discloses wherein each of multiple presentations of a media clip, of the plurality of media clips, results in an increase to the remaining amount of time (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered; and wherein repeated presentation of other commercials with restrictions can similarly increase time shown for use of commands).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of Sansom et al., US 2013/0014190.

Regarding claim 25, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as based on determining that an amount of time that the one or more media clips of the plurality of media clips have been presented at the user device satisfies a threshold, allowing skipping of at least the media clip (Griffin; after certain amount of time, i.e. threshold is met, playback controls allow for advancing past any remaining portion of advertising slot(s); page 4, paragraphs 38 and 41), as well as a visual indicator (Poslinski; interface bar; Fig. 18, element 600).  
Griffin in view of Gupta and Poslinski does not explicitly disclose, displaying a selectable visual indicator associated with skipping content.
In a related art, Sansom does disclose displaying a selectable visual indicator associated with skipping content (selectable options; paragraph 25, and related to visual indicators for skipping; paragraph 164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Sansom by allowing visual indications to be presented by the system, in .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of Klappert, US 2013/0031579.

Regarding claim 30, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as increasing the remaining amount of time is further based on an user interaction with one of the plurality of media clips (Griffin; instructions for playback control can be received during at least a particular slot; page 4, paragraph 38, and Fig. 4C, element 104b, and from user device(s); page 3, paragraph 30, and Gupta; paragraphs 74, 77, and 80, and Poslinski; user rewinding past a particular commercials; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered); 

In a related art, Klappert does disclose adjusting based on a user interaction selecting content displayed in a media clip (time period for required content clips can be adjusted/updated based on received information indicating that a user interacted with specific required content clips, i.e. advertisements; page 19, paragraphs 184 and 186, and based on selections related to the advertisement; Fig. 8, and page 17, paragraph 169).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Klappert by allowing interactions with advertisements to be used for adjusting required viewing periods, in order to provide a system where viewers can skip advertisements by playing games that are associated with the advertisements they are watching, thereby still generating revenue to offset the lower revenue caused from skipped commercials (Klappert; page 1, paragraphs 3-4).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of Kimura, US 2012/0268591.

Regarding claim 43, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as resetting the tracked amount of time based on a determination with the content presented at the user device (Griffin; resetting counter 
Griffin in view of Gupta and Poslinski does not explicitly disclose resetting based on a determination that a second user has joined a first user.
In a related art, Kimura does disclose resetting based on a determination that a second user has joined a first user in viewing content (when an additional person is recognized as joining a first person in viewing content, a playing time can be restarted, i.e. a playback counter reset to the beginning/zero; page 5, paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kimura by allowing resetting/restarting of certain system features based on detection of users, in order to provide an improved system and method which provides mode functions that are more effective in terms of promotion (Kimura; page 1, paragraph 5).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of van Coppenolle et al., US 2012/0278831 (herein Coppenolle).

Regarding claim 44, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as wherein the user device is communicatively or skip playback of a second media clip (Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements, i.e. including second ads; paragraphs 73-75, and 80-82), and determining, after the denying and based on receiving an indication of a selection of the advertisement skip button (Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82, and requests with buttons including skip and fast-forward; page 7, paragraph 77, and see claims 74 and 75, and Poslinski; with use of a button; page 3, paragraph 50, and with skipping; page 10, paragraph 134, and page 11, paragraph 142, and  Griffin; interface can present notification that controls, i.e. fast-forwarding/skipping, are blocked for a particular period of time; page 5, paragraph 47).
Griffin in view of Gupta and Poslinski does not explicitly disclose based on an indication, determining a quantity of earned advertisement skip credits associated with a user of the user device, and permitting, based on the determined quantity of earned or skip playback of a second media clip.
In a related art, Coppenolle does disclose based on an indication, determining a quantity of earned advertisement skip credits associated with a user of the user device, and permitting, based on the determined quantity of earned advertisement skip credits, a request to fast-forward or skip playback of a second media clip (based on an amount of earned credits, system can make determination about the credits, i.e. how many/if the amount is low, and users can be allowed to perform certain functions associated with a program such as fast-forwarding or skipping advertisements, i.e. including a second ad; page 6, paragraphs 100-102 and 105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Coppenolle by allowing credits to be utilized for advertisement skipping, in order to provide an improved system and method for allowing a community of members to utilize storage and downloading capabilities of a system to be able to therefore view content with time-shifting capabilities (Coppenolle; see abstract).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of Malik, US 2007/0150338.

Regarding claim 46, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 14, as well as an indication of an additional increased or skip forward commands are disabled and outputting the increased quantity of time during which the fast-forward or skip forward commands are enabled and outputting a window comprising the additional increased quantity of time (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered; and wherein repeated presentation of other commercials with restrictions can similarly increase time shown for use of commands, i.e. additional increased time, and interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and 
Griffin in view of Gupta and Poslinski does not explicitly disclose sending, based on a user input, information indicating one or more user interests, and receiving, after sending the information indicating the one or more user interests, an indication.
In a related art, Malik does disclose sending, based on a user input, information indicating one or more user interests, and receiving, after sending the information indicating the one or more user interests, an indication (upon user interaction, profile information can be shared with a provider, i.e. sent to provider; page 4, paragraphs 34 and 36, and wherein the user profile information can contain user interest information; page 7, paragraph 56, and wherein upon communication of user profile information, the user can be allowed to view content with less required advertising, i.e. indication of a time adjustment; page 5, paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Malik by allowing advertisements to be selected and adjusted based on a user profile, in order to provide an improved system and method for enabling interactive viewer control of advertising content which better approaches at presenting targeted advertisements (Malik; see abstract, and page 1, paragraph 6).

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of Kandekar et al., US 2009/0288131.

Regarding claim 47, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as outputting the visual indicator comprises outputting a window (Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Griffin; interface can present notification, i.e. window; page 5, paragraph 47), and wherein the method further comprises terminating, based on expiration of the remaining amount of time, output of the window (Griffin; determining content consumption amount in relation to a specific time characteristic, i.e. amount; page 2, paragraph 23, and after certain amount of time, i.e. amount is met; page 4, paragraphs 38 and 41, and Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82, and Poslinski; turning off, i.e. terminating, displayed of specific component after a certain amount of time; page 12, paragraph 154).
Griffin in view of Gupta and Poslinski does not explicitly disclose an interface displaying selectable fast-forward or skip forward options, and wherein the method 
In a related art, Kandekar does disclose an interface displaying selectable fast-forward or skip forward options, and wherein the method further comprises terminating, based on expiration of a remaining amount of time, output of the interface (interface can be displayed, i.e. overlaid or other type, which gives the user options to skip/fast-forward, and wherein the interface can be specifically displayed with a count-down left to alter the presentation before certain content is displayed; page 4, paragraph 45, and page 6, paragraphs 54-55 and 59, and page 8, paragraph 69, and page 11, paragraph 91, and wherein inserted at specific portions of the content, i.e. only for certain times thereby indicating it is presented and terminated at certain times; page 12, paragraph 102, and page 13, paragraph 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kandekar by allowing an interface/window to be presented only for certain periods of time, in order to provide an improved system and method for advanced content alerts for certain upcoming content during playback of a media item (Kandekar; page 1, paragraph 1).

Regarding claim 48, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as outputting the visual indicator comprises: after determining that a first media clip, of the plurality of media clips, has been presented at the user device, outputting a window of the remaining amount of time (Poslinski; Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered, and Griffin; interface can present notification, i.e. window; page 5, paragraph 47).
Griffin in view of Gupta and Poslinski does not explicitly disclose outputting an interface comprising a numerical representation.
In a related art, Kandekar does disclose outputting an interface comprising a numerical representation (interface with a count-down of a number of seconds, i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kandekar by allowing an interface/window to be presented with countdowns of periods of time, in order to provide an improved system and method for advanced content alerts for certain upcoming content during playback of a media item (Kandekar; page 1, paragraph 1).

Claims 18, 19, 22, 35, 38, 40, 51, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Poslinski, US 2006/0013554, and further in view of Kilar et al., US 2012/0072286.

Regarding claim 18, Griffin in view of Gupta and Poslinski discloses outputting, by a computing device and based on a tracked quantity of time that video content has been presented at a user device, a window comprising a quantity of time remaining before fast-forward or skip forward commands are disabled; receiving, by the computing device and from the user device, a request to fast-forward through or skip a first advertisement that is to be presented at a predetermined point in the video content; and based on determining that the tracked quantity of time satisfies a threshold, as shown with the citations and/or rationale provided in similar claims 1 and 14.  

replacing, based on receiving from the user device a selection of one of the plurality of alternative advertisements, a first advertisement with an alternative advertisement selected from the plurality of alternative advertisements; and 
causing presentation of the alternative advertisement.
In a related art, Kilar does disclose selecting a plurality of alternative advertisements to present at the user device (secondary advertisement(s) can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); 
replacing, based on receiving from the user device a selection of one of the plurality of alternative advertisements, a first advertisement with an alternative advertisement selected from the plurality of alternative advertisements (secondary advertisement(s) can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302); and 
causing presentation of the alternative advertisement (playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kilar by allowing substituted advertisements to be utilized by the system, 

Regarding claim 19, Griffin in view of Gupta, Poslinski, and Kilar discloses the tracked quantity of time comprises a summed quantity of playback time of a plurality of segments of the video content (Gupta; paragraphs 73-74, 78, and 81, and Griffin; counter keeps track of sum of playback time; page 4, paragraph 37, and Fig. 4C).

Regarding claim 22, Griffin in view of Gupta, Poslinski, and Kilar discloses wherein the request to fast-forward through or skip the first advertisement comprises a request to fast-forward through or skip past the predetermined point in the video content to a further point in the video content, and wherein the method further comprises after causing presentation of the alternative advertisement, fast-forwarding or skipping to the further point in the video content (Griffin; request to jump past at least an advertisement section and playback at a particular point that is not the beginning of a section immediately after the at least first advertisement section, and wherein after presentation of the advertisement, playback resumes at the desired, i.e. skipped to, location; Figs. 4C and 4D and page 4, paragraphs 37-39, and Kilar; playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302).

Regarding claim 35, Griffin in view of Gupta, Poslinski, and Kilar discloses the resetting the tracked quantity of time after causing presentation of the alternative 

Regarding claim 38, Griffin in view of Gupta, Poslinski, and Kilar discloses the resetting the tracked quantity of time based on a quantity of time since a last user input was received by the computing device (Griffin; based on time user has viewed content since a last input, i.e. either starting playback, requesting skipping to a different frame, etc., system can reset the amount/quantity of time; page 2, paragraph 23, and page 3, paragraphs 31-32).

Regarding claim 40, Griffin in view of Gupta, Poslinski, and Kilar discloses rewinding, after outputting the alternative advertisement, the alternative advertisement, and increasing, after outputting the alternative advertisement a second time, the threshold, wherein the threshold comprises a maximum quantity of time permitted for viewing the video content before the fast-forward or skip commands are disabled (Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292, and Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered, and Gupta; threshold relates to a maximum amount of time between advertisements; page 7, paragraph 73, and wherein presentation of advertisements also can be a disabling of fast-forward and skip controls; page 8, paragraph 81); and 
updating, based on the increased threshold, the window to indicate an increased quantity of time remaining before the fast-forward or skip commands are disabled (Poslinski; interface bar, i.e. a tracked amount of time, can display visual indications of amounts of time related to use of certain playback controls such as fast-forward, i.e. showing regular commercials and those with required parameters before certain commands can be used; Fig. 18, elements 600 and 634, and page 10, paragraph 139, and page 12, paragraph 152, and wherein indication(s) can include presentation of a magnified bar, i.e. overlay type window that shows similar information, i.e. timing information, to the normal bar; page 12, paragraph 156, and Fig. 19, element 600', and wherein display can also explicitly show windows that cover portions; page 16, paragraph 206, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered, and Gupta; interface can be updated, i.e. disabled/allowed based on the threshold; page 7, paragraph 73, and page 8, paragraph 81, and notification/window; page 5, paragraph 47, and Kilar; presented window; page 20, paragraphs 207-208, and page 25, paragraph 262, and page 26, paragraph 264, and page 35, paragraph 348).

Regarding claim 51, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as wherein increasing the remaining amount of time is further based on operations (Poslinski; rewinding is allowed past commercials with restrictions on fast-forwarding/skipping; page 11, paragraph 141, and Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered).
Griffin in view of Gupta and Poslinski does not explicitly disclose adjusting based on a quantity of services associated with an account of a user of a device.
In a related art, Kilar does disclose adjusting based on a quantity of services associated with an account of a user of a device (control of advertisements, i.e. increased time for playback control can be based on a number of services the user commits to, i.e. the more services committed/paid, the greater control over ads; page 13, paragraph 158, and wherein this is related to time(s) allowed for fast-forwarding/skipping; page 20, paragraph 206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kilar by allowing determinations about user subscriptions/payments/commitments to be utilized by the system, in order to provide an improved system and method for creating and managing advertisement playlists (Kilar; page 3, paragraph 33).

Regarding claim 54, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 1, as well as the tracked amount of time comprises time during which the one of more of the plurality of program segments was presented (Griffin; counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23).

In a related art, Kilar does disclose an amount of time during which a segment was paused (system can keep track of an elapsed amount of time with use of pause feature; page 17, see PAUSE element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kilar by allowing determinations about playback features that were used, to be utilized by the system, in order to provide an improved system and method for creating and managing advertisement playlists (Kilar; page 3, paragraph 33).

Regarding claim 55, Griffin in view of Gupta and Poslinski discloses all the claimed limitations of claim 14, as well as sending a request to fast-forward through or skip forward past a portion of the advertisement content (Griffin; user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1); and 
based on determining that an amount of time since presentation of a most-recently output advertisement, of the advertisement content, satisfies the increased quantity of time (Griffin; counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23, and determining content consumption amount in relation to a specific time characteristic, i.e. threshold; Examiners Note: these citations can be interpreted such that if a commercial, i.e. commercial 604 of Fig. 18, is required to be played completely twice, a user can view the commercial fully once and then subsequently rewind to a point prior to the commercial and be required to view it fully again; once the second viewing is complete, the commercial will no longer have restrictions associated with it, so if a user rewinds a third time to a point prior to the commercial, the timeline will no longer have an icon showing the commercial as restricted, and therefore provide/indicate an increased/longer amount of time before another restricted commercial, i.e. commercial 620 with icon 634 of Fig. 18, will be encountered).
Griffin in view of Gupta and Poslinski does not explicitly disclose receiving alternative advertisement content to replace advertisements, of the advertisement content, remaining to be presented in the first content; and 
outputting a first alternative advertisement of the alternative advertisement content.
In a related art, Kilar does disclose receiving alternative advertisement content to replace advertisements, of the advertisement content, remaining to be presented in the first content (secondary advertisement(s) can be selected/received and substituted for a select advertisement(s), i.e. remaining; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, and Kilar by allowing substituted advertisements to be utilized by the system, in order to provide an improved system and method for creating and managing advertisement playlists (Kilar; page 3, paragraph 33).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Poslinski, US 2006/0013554, and Kilar et al., US 2012/0072286 and further in view of Cohen, US 2006/0031892.

Regarding claim 39, Griffin in view of Gupta, Poslinski, and Kilar discloses all the claimed limitations of claim 55, as well as sending a request to skip forward past the first alternative advertisement (Griffin; user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1, and Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); 

fast-forwarding through the first alternative advertisement (Griffin; requests to skip and fast-forward through advertisements; page 4, paragraph 41, and Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82, and Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292).
Griffin in view of Gupta, Poslinski, and Kilar does not explicitly disclose a request for skipping is denied, and sending after receiving denial of the request to skip, a request to fast-forward, and fast-forwarding.
In a related art, Cohen does disclose a request for skipping is denied, and sending after receiving denial of the request to skip, a request to fast-forward, and fast-forwarding (user is allowed to fast-forward in certain situations, and can also be not allowed to jump/seek, i.e. skip in certain situations, i.e. interpreted that if one command 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Poslinski, Kilar, and Cohen by allowing trick-mode operations to be allowed and blocked depending on certain situations, in order to provide improved systems and methods for control of streamed data transmission, and specifically to services that provide streamed digital content (Cohen; page 1, paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424